Citation Nr: 0414802	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  99-01 499	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased rating for pelvic inflammatory 
disease, status post abdominal hysterectomy, currently 
evaluated as 30 percent disabling.

Whether the grant of a total rating based on individual 
unemployability is considered permanent and total.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Fiancé


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from March 1991 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1997 and June 1999 decisions by 
the Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  The April 1997 decision 
continued a 30 percent rating for pelvic inflammatory 
disease.  The Board notes that an August 1998 decision 
granted a temporary rating of 100 percent from the period of 
May 7, 1998 to September 30, 1998 based on the need for 
convalescence under 38 C.F.R. § 4.30.  A 30 percent schedular 
rating was resumed on October 1, 1998.  The June 1999 
decision granted entitlement to individual unemployability.  
That decision found that, at that time, the veteran's 
disabilities were not considered permanent in nature.

The case has since come under the jurisdiction of the Waco, 
Texas RO.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on her 
behalf.

2.  The veteran is currently in receipt of the maximum rating 
available to her under the relevant schedular criteria for 
pelvic inflammatory disease, status post abdominal 
hysterectomy.

3.  The veteran's service connected disabilities are not 
shown to be productive of impairment that is reasonably 
certain to continue to produce total disability throughout 
her lifetime.  The evidence shows a possibility of 
improvement with treatment.


CONCLUSIONS OF LAW

1.  Pelvic inflammatory disease, status post abdominal 
hysterectomy is not more than 30 percent disabling according 
to the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.116, Diagnostic Codes 7614 and 7618 (2003).

2.  The criteria for establishing permanency of total 
disability are not met.  38 C.F.R. § 3.340(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2003)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist her with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her VA examinations 
to assess the severity of her disabilities.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date with regard to these 
claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in April 2001 and 
September 2003 letters.  See 38 U.S.C.A. § 5103A (West 2002).  
These letters, which include a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contain a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by her and which 
portion the VA would attempt to obtain on her behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issues presently before 
the Board, a substantially complete application was received 
in February 1997.  Thereafter, in a rating decision dated in 
April 1997 the issue of entitlement to an increased rating 
for pelvic inflammatory disease was denied.  A June 1999 
decision granted individual unemployability but did not find 
that the conditions that made the veteran unemployable were, 
at that time, permanent.  Only after these rating actions 
were promulgated did the AOJ, in April 2001 and September 
2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA and the need for the claimant to submit any 
evidence in his possession that pertains to the claims.  The 
veteran was also issued a supplemental statement of the case 
(SSOC) in May 2003.  This SSOC documented the evidence used 
to evaluate the veteran's claims and supplied the veteran 
with the appropriate regulations regarding VA's duty to 
assist the veteran with her claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. at 421-22.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2001 and 
September 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the initial notice was provided, the case 
was readjudicated and a SSOC was provided to the veteran in 
May 2003.  The veteran has been provided every opportunity to 
submit evidence and argument in support of her claims, and 
respond to VA notices.

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the veteran.


II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with pelvic inflammatory disease in April 1991.  
Service medical records also reflected a history of anxiety 
and depression.

A May 1996 rating decision granted service connection for 
pelvic inflammatory disease and assigned an initial 
noncompensable rating under Diagnostic Code 7614.  An October 
1996 statement of the case increased the veteran's initial 
rating to 10 percent.  The veteran did not perfect an appeal 
with regard to this issue.  A January 1997 decision increased 
the veteran's disability rating to 30 percent.

The May 1996 decision also granted service connection for 
major depression and assigned an initial disability rating of 
10 percent.

A February 1998 VA mental disorder examination report noted 
that the veteran reported that she stayed depressed.  On 
examination, the veteran was alert and cooperative.  She was 
neatly dressed.  There were no loosened associations of 
flight or ideas.  There were no bizarre motor movements or 
tics.  Her mood was somewhat tense and her affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference or suspiciousness.  The veteran was oriented 
times three.  Here memory, both remote and recent, was good.  
Insight and judgment appeared adequate.

Treatment records prior to May 1998 reflect continued 
treatment for pelvic inflammatory disease.  Private treatment 
records indicated that in May 1998 the veteran underwent a 
total abdominal hysterectomy.  The ovaries were conserved.

An August 1998 rating decision granted a temporary 100 
percent rating for the veteran's service connected uterine 
disorder based on the need for convalescence.  Effective 
October 1, 1998, a 30 percent rating was assigned under 
Diagnostic Code 7618.

A September 1998 letter from the veteran's private physician 
reported that the veteran had been treated for several years 
for chronic pelvic pain.  The physician went on to note that, 
despite the veteran's hysterectomy, she continued to have 
disabling pelvic pain.  The veteran was also under treatment 
for chronic irritable bladder dysfunction.  The physician 
stated that the veteran was unable to pursue her education or 
hold meaningful employment at that time.

A September 1998 VA examination report noted that the 
veteran's medical records were not reviewed.  On examination, 
the veteran did not have tenderness to deep palpation in the 
lower abdomen without rebound and there was no costovertebral 
angle tenderness.  The vaginal cuff was well-healed with good 
support and the vaginal mucosa was healthy.  No adnexal 
masses were detected; however, the urethra and the bladder 
were noted to be tender on palpation.  The veteran also 
exhibited some pain on adnexal palpation.  However, no masses 
were detected.  The rectovaginal examination was performed 
and no masses were detected.

A February 1999 letter from a private physician stated that 
he had evaluated the veteran for her pelvic pain.  The 
physician noted it was likely that the veteran had chronic 
pelvic pain and she was being seen by a pain management 
specialist.

A February 1999 private treatment note reflected that the 
veteran complained of continued pelvic pain and depression.  
On examination, the veteran's mood was generally sad, but her 
affect showed appropriate range.  The veteran denied being 
suicidal, but admitted morbid thoughts of death.  Her 
judgment was intact.

The veteran and her fiancé testified before a hearing officer 
at a hearing held at the RO in March 1999.  The veteran 
testified that she last worked in 1997.  She stated that she 
had constant abdominal pain.  She indicated that she had been 
unable to work due to severe abdominal pain and depression.  
She reported that she is under treatment for pain management 
and takes pain medication, which suppresses the pain, but 
does not make it go away.  Her fiancé testified that he sees 
her almost daily and she is always in pain and her depression 
is evident.

A June 1999 decision increased the veteran's disability 
rating for major depression to 50 percent and granted 
entitlement to individual unemployability.

A certificate from the veteran's health care provider, 
completed with regard to benefits under the Family and 
Medical Leave Act of 1993, submitted in August 1999, noted 
that the veteran had been unable to work or care for her 
children.  The physician completing the form, the veteran's 
gynecologist, noted that the veteran would be unable to work 
indefinitely.

A June 2000 VA fee basis gynecological examination report 
stated that the veteran's medical records were reviewed by 
the examiner.  On examination, the cervix and uterus were 
absent and the fallopian tubes and ovaries were not well 
felt.  There were no rectovaginal or urethrovaginal fistula.  
No rectocele, cystocele, or perineal relaxation were seen in 
the examination.  The examiner noted that the laboratory 
findings were all normal.  The examiner stated that the 
veteran had an inordinate amount of subjective pain on 
examination.  It was reported that the veteran was not 
working due to pain and depression.  The examiner stated 
that, due to the veteran's condition, which included 
subjective pain and depression, she was not employable at 
that time.

A June 2000 VA fee basis mental disorder examination noted 
that the veteran's medical records were reviewed prior to the 
examination.  The veteran reported that she had been having 
psychiatric difficulty for the past nine years.  On 
examination, the veteran was alert and cooperative.  There 
was no loose association or flight of ideas.  There were no 
bizarre motor movements or tics.  Her mood was tense and 
depressed, and her affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  She admitted to hearing voices, but there 
was no accompanying affect consistent with hallucinatory 
behavior.  On further description, it sounded more like she 
was describing having thoughts that seemed to occur when she 
was having difficulty disciplining her children.  She was 
oriented times three.  Her memory, both remote and recent, 
appeared to be good.  Insight and judgment appeared adequate.  
The examiner assigned a Global Assessment of Functioning 
Score (GAF) of 50.  He stated that her symptoms of lassitude 
and tiredness, along with poor concentration, depressed mood, 
and anxiety contributed to impairment in both her social and 
occupational functioning.

A March 2001 VA fee basis mental disorder examination 
addendum to the June 2000 report indicated that the veteran's 
major depression resulted in serious impairment in social and 
occupational functioning and she could not keep a job.  The 
examiner stated that her treatment had not been very 
intensive and indicated it was his opinion that with more 
intensive treatment her symptoms could be helped to the point 
that she would be able to have some type of gainful 
employment.

An April 2001 VA fee basis gynecological examination addendum 
to the June 2000 report indicated that it was the examiner's 
opinion that, in view of the conditions noted on examination, 
the veteran's potential for employment would be good.

A September 2002 VA gynecological examination report noted 
that the examiner had reviewed the veteran's claims folder.  
On examination, external genitalia and the itroitus were 
parous and normal.  Bartholin's urethral, and Skene's glands 
were negative.  There was discharge in the vagina consistent 
with bacterial vaginosis.  The cervix and the uterus were 
absent.  Examination of the adnexa and bimanual exam failed 
to reveal any masses, but the veteran complained of severe 
tenderness.

A January 2003 VA mental disorder examination report noted 
that the examiner reviewed the veteran's claims folder.  The 
veteran reported depression and limited tolerance for stress.  
She stated that she spent nearly all of her time at home and 
found it difficult to even take care of basic parenting 
responsibilities.  She reported that she had not been 
gainfully employed partly due to depression, and partly due 
to health problems.  On examination, the veteran's speech was 
relevant and coherent.  Her conversation was goal directed 
and there was no disturbance of formal thought process.  The 
veteran did not have any delusion, hallucination or paranoid 
ideation.  The veteran admitted to fleeting suicidal 
thoughts, but denied any intention or plans to harm herself.  
She had no homicidal thoughts.  The veteran was able to take 
care of her personal hygiene and grooming.  She was oriented 
to person, place and time.  Her memory, both remote and 
recent, was intact.  She showed no obsessive or ritualistic 
behavior.  She spoke somewhat softly, but the rate and flow 
of her speech were generally normal.  The veteran did not 
suffer any panic attacks, but had a strong physiological 
reaction to stress.  There was no history of problems with 
impulse control.  The examiner stated that the veteran 
currently had severe major depression that would likely 
render her unable to perform gainful employment.  He went on 
to state that she had not had a sufficient trial of treatment 
to determine whether her condition was permanent.  The 
examiner concluded that the prognosis for improvement was 
fairly good, but she needed to become involved in regular 
treatment with both medications and therapy.  Her current GAF 
was 50.

III.  Increased Rating for Pelvic Inflammatory Disease,
Status Post Abdominal Hysterectomy

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7614, a 30 percent rating is warranted 
for pelvic inflammatory disease that is not controlled by 
continuous treatment.  This is the maximum rating available 
under this diagnostic code.  38 C.F.R. § 4.116, Diagnostic 
Code 7614.

Under Diagnostic Code 7617, a 100 percent rating is warranted 
for three months after the removal of the uterus and both 
ovaries.  A 50 percent rating is warranted thereafter.  
38 C.F.R. § 4.116, Diagnostic Code 7617 (2003).

Under Diagnostic Code 7618, a 100 percent rating is warranted 
for three months after the removal of the uterus, including 
the corpus.  Thereafter, a maximum rating of 30 percent is 
warranted.  38 C.F.R. § 4.116, Diagnostic Code 7618.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

After a review of the evidence of record, the Board concludes 
that the veteran appropriately has been assigned a 30 percent 
evaluation under 38 C.F.R. § 4.116, Diagnostic Code 7618.  
The veteran underwent a total abdominal hysterectomy in 1998, 
which removed the corpus of the uterus, but not the ovaries.  
As the veteran's hysterectomy is medically shown to have 
involved only the removal of the uterus, Diagnostic Code 
7617, which is predicated upon removal of the ovaries, is not 
applicable.  Thus, 38 C.F.R. § 4.116, Diagnostic Code 7618, 
which pertains to removal of the uterus with corpus, is 
applicable.  However, as more than three months have passed 
since the veteran's hysterectomy, which is the length of the 
period of time correlating with the criteria for a 100 
percent schedular evaluation under Diagnostic Code 7618, the 
only other applicable rating would be the 30 percent 
evaluations available under Diagnostic Codes 7614 and 7618.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's pelvic inflammatory disease alone 
has caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

IV.  Whether the Grant of Total Compensation Based on
Individual Unemployability Is Considered Permanent and
Total

Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340.

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  The permanent loss or loss 
of use of both hands, or of both feet, or of one hand and one 
foot, or of the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent total disability.  
Diseases and injuries of long standing which are actually 
totally incapacitating will be regarded as permanently and 
totally disabling when the probability of permanent 
improvement under treatment is remote.  Permanent total 
disability ratings may not be granted as a result of any 
incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations or permanent loss of use of extremities or 
sight, or the person is in the strict sense permanently 
helpless or bedridden, or when it is reasonably certain that 
a subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).

Analysis

The determination in this case is dependent on a finding of 
whether or not the veteran's total disability is permanent in 
nature, i.e., unlikely to improve.  The prognosis for the 
course of an illness is primarily a medical question, 
requiring medical expertise.  Clinical evidence of record 
indicates that the veteran is currently unable to seek 
gainful employment.  However, both the June 2000 and January 
2003 VA mental disorder examiners, after a review of the 
veteran's records and a personal examination both opined that 
with such appropriately specified treatment it was likely 
that her condition could improve so as to make it possible 
for her to seek gainful employment.

The Board notes a health certificate, submitted in August 
1999, wherein the veteran's private physician stated that the 
veteran would be unable to work indefinitely.  However, such 
a statement does not in and of itself indicate that the 
disabilities contributing to her unemployability are 
permanent in nature.  There is no question that, at this time 
the veteran is unable to seek gainful employment as a result 
of her service connected disabilities.  However, the clinical 
evidence of record fails to show that the veteran's 
disabilities are such that they are reasonably certain to 
continue to be productive of such a high degree of impairment 
throughout her life.  Basically, it is not reasonably shown 
at this time that there is no prospect for measurable 
improvement in those disabilities currently productive of 
total impairment.  Accordingly, permanence of a total 
disability rating based on individual unemployability is not 
found.


ORDER

Entitlement to an increased rating for pelvic inflammatory 
disease, status post abdominal hysterectomy, currently 
evaluated as 30 percent disabling, is denied.

Permanence of total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



